Citation Nr: 1630941	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  08-06 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right eye disorder.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.  The Veteran died in February 2013, and the Appellant is his surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied service connection for the claimed disabilities.

In March 2008, the Veteran notified the Board that he did not want a Board hearing.

The Board notes that the Veteran also appealed the issue of service connection for a lumbar strain, which the Appeals Management Center (AMC) granted in a November 2012 rating decision.  Because the Veteran was awarded service connection for this disability, it is no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

The Board remanded the case for further development in February 2012.  The AOJ was instructed to obtain VA medical opinions on the nature and etiology of any diagnosed hearing loss, tinnitus, and right eye disability.  The Veteran subsequently was afforded VA audiological and eye examinations in March 2012, and the examination reports are associated with the claims file.  The Board is satisfied that there has been substantial compliance with the remand's directives and will proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran died during the pendency of the appeal and in May 2016 the RO notified the Appellant that she met the criteria to be substituted under 38 U.S.C.A. § 5121A.  

The issue of entitlement to service connection for glioblastoma multiforme has been raised by the record in February 2012 and April 2013 statements, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  The Veteran had a diagnosis of bilateral cataracts, which was not shown to be related to injury, disease, or other event in active service.

2.  The Veteran had bilateral sensorineural hearing loss to an extent recognized as a disability for VA purposes.

3.  Symptoms of bilateral hearing loss were not chronic in service and were not continuous since service separation, and the bilateral hearing loss disability did not manifest to a degree of 10 percent within one year of service separation and was not related to exposure to acoustic trauma or other injury or event in service.

4.  Tinnitus was not first manifested during active service, and any tinnitus the Veteran had prior to his death was not related to injury, disease, or other event in active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right eye disability have not been met.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

2.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).

3.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Here, the RO provided a notice letter to the Veteran in June 2005, before the initial adjudication of the claims.  The letter notified the Veteran of what information and evidence must be submitted to substantiate claims for service connection, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claims to the RO.  The letter provided notice of the type of evidence necessary to establish a disability rating and effective dates.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Additionally, as noted in the introduction, the Appellant has been substituted in the Veteran's claims.  A May 2016 letter advised the Appellant that she could submit additional evidence or address notice or due process defects in the same manner as if the original claimant had been alive.   

The record establishes that the Appellant has been afforded a meaningful opportunity to participate in the adjudication of the claims.  The Board notes that there has been no allegation from the Appellant or her representative that she has been prejudiced by any of notice defects.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, there is no prejudice to the Appellant in the Board's considering these issues on their merits.  The Board finds that the duty to notify provisions have been fulfilled and any defective notice is harmless and nonprejudicial to the Appellant. 

The Board further finds that all relevant evidence has been obtained with regard to the claims, and the duty to assist requirements have been satisfied.  All available service treatment records (STRs) were obtained, and VA medical records and private medical records are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the claims. 

The Veteran underwent VA examinations in June 2006 and March 2012 to obtain medical evidence regarding the nature and etiology of the claimed disabilities.  The Board finds the VA examinations adequate for adjudication purposes.  The examinations were performed by medical professionals based on a review of the claims file, a solicitation of history and symptomatology from the Veteran, and an examination of the Veteran.  The examination reports are accurate and fully descriptive.  Opinion is provided as to whether the Veteran has the claimed disabilities and, if so, whether the disabilities are related to the Veteran's service.  The Board finds that for these reasons, the Veteran has been afforded an adequate examination.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for the claimed disability has been met.  See 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Board finds that the duties to notify and assist the Appellant have been met, so no further notice or assistance to the Appellant is required to fulfill VA's duty to assist in the development of the claims.

II.  Law and Regulations

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may be also granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  See 38 C.F.R. § 3.310(a) (2013); Allen v. Brown, 7 Vet. App. 439 (1995).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises, and may also include statements from authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  A layperson is not generally capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

III.  Right Eye Condition

The Veteran contended that he had a right eye condition that began in 1967 had continued since that time, and that he had to wear glasses all the time.  See the May 2005 Application for Compensation; March 2008 VA Form 9.

For purposes of entitlement to VA benefits, the law provides that refractive errors of the eyes are congenital or developmental defects and not diseases or injuries within the meaning of the applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9 (2012); 38 U.S.C.A. § 1110.  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia, and astigmatism, even if visual acuity decreased in service, as refractive error of the eyes is not a disease or injury within the meaning of applicable legislation relating to service connection.

Service treatment records (STRs) indicate that in a February 1965 Army Reserves enlistment examination, the Veteran's vision was noted to be 20/20 in both eyes, for distant vision and near vision.  His eyes were also found to be clinically normal.  In a May 1966 induction into active service examination, the Veteran's distance vision was 20/20 bilaterally and his near vision was 1-1 bilaterally.  In March 1967, the Veteran reported having trash in his right eye.  Examination of the eye was negative and there was no abrasion.  The eye was irrigated and there was no residual.  In an August 1968 discharge examination, the veteran's eyes were again found to be clinically normal, with his bilateral distant and near vision being measured as 20/20.  The Veteran also reported upon separation that he had never had eye trouble and that he did not wear glasses or contact lenses.

Post-service private treatment records indicate that in April 2003, the Veteran reported having red eyes and matting together in the mornings.  He was assessed as having conjunctivitis in both eyes, and was prescribed Neosporin eyedrops.  In July 2004, the Veteran reported that his eyes were swelling.  His upper left eyelid was reddened and had a cyst in it.  He was again prescribed Neosporin eyedrops.  

The Veteran had a VA eye conditions examination in March 2012.  His uncorrected distance vision was 20/70 in the right eye and 20/50 in the left eye.  His uncorrected near vision was 10/200 in the right eye and 20/200 in the left eye.  Corrected distance and near vision was 20/40 or better bilaterally.  His pupils were round and reactive to light, without an afferent pupillary defect.  The Veteran did not have anatomical loss, light perception only, extremely poor vision, blindness of either eye, a corneal irregularity that resulted in severe irregular astigmatism, diplopia (double vision), or a visual field defect.  External eye examination showed normal lids/lashes, conjunctiva/sclera, corneas, anterior chambers, and irises.  The Veteran's lenses showed minimal nuclear sclerosis, bilaterally.  The examining ophthalmologist diagnosed bilateral cataracts, with no decrease in visual acuity or other visual impairment.  She opined that the cataracts were less likely than not incurred in or caused by an in-service injury, event, or illness, as the incident in service did not leave residuals, and the cataracts were age-related.

Thus, although STRs show one report of "trash in the right eye," there were no residuals due to the in-service incident, and the Veteran's vision was normal upon discharge from service.  Furthermore, although the Veteran was found to have a refractive error in the March 2012 VA examination, there is no evidence of any superimposed disease or injury related to service that caused a refractive error of the eyes to allow for service connection for refractive error of the eyes.  The only eye disability found in the VA examination was bilateral cataracts, which the examiner concluded were age-related.  Neither the Appellant nor the Veteran submitted any evidence to contradict the finding of the VA examiner.  

The Board does not doubt the Veteran and Appellant's sincerity in their belief that the claimed right eye condition is related to his service.  As a lay people, however, their statements cannot be used to diagnose an eye disability or determine whether any such eye disability is related to injury or other event in service.  The etiology of eye disabilities goes beyond a simple and immediately observable cause-and-effect relationship and requires medical knowledge to review and interpret clinical tests.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran may be competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  As such, the Board finds the Veteran and Appellant's statements probative with regard to establishing the Veteran's symptoms, but finds little probative value with regard to establishing service connection.

In sum, the weight of the evidence shows that any right eye disability was not related to the injury reported during service.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

IV.  Hearing Loss

The Veteran contended that he was a combat engineer and was consistently exposed to loud and unusual decibel levels in service, which damaged his hearing.  See the March 2008 VA Form 9.

Diseases of the nervous system, including sensorineural hearing loss and tinnitus, are listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a Veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified puretone and speech recognition criteria.  Audiometric testing measures puretone threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 
5 Vet. App. 155, 158 (1993).  The determination of whether a Veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

In Hensley, the Court explained that the threshold for normal hearing is from zero to 20 decibels and that higher threshold levels indicate some degree of hearing loss.  See 5 Vet. App. at 157.

The Veteran is competent to describe being exposed to loud noise, such as those caused by combat.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  The Veteran's statements are also credible because they are confirmed by the circumstances of his service.  His DD Form 214 that indicates that the Veteran was had service in Vietnam and received, among other decorations, a Vietnam Campaign Medal and a Vietnam Service Medal.  In addition, service personal records show that his job was listed as Infantry Radio Mechanic and Combat Engineer.  For these reasons, the in-service injury of acoustic trauma to both ears is established.

The Veteran had a bilateral sensorineural hearing loss "disability" that meets the criteria of 38 C.F.R. § 3.385.  In March 2012, the Veteran was afforded a VA audiological examination, which reflected the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
60
70
75
LEFT
30
35
65
75
85

The Veteran's speech recognition score using the Maryland CNC Test was 88 percent in the right ear and 84 percent in the left ear.  The diagnosis was bilateral sensorineural hearing loss.

The preponderance of the evidence, however, establishes that the bilateral sensorineural hearing loss is not due to or related to service, to include the noise exposure in service.  

The standard for measuring auditory thresholds changed as of October 1967, after the Veteran's enlistment.  Prior to November 1967, military audiometric results were reported in American Standards Association (ASA) units.  VA used ASA units prior to July 1966.  In July 1966, however, VA adopted International Organization Standardization (ISO) units, and the military followed suit in November 1967.  The current definition for a hearing loss disability found at 38 C.F.R § 3.385 is based on ISO units.  The Board notes that the audiometric data conducted during the Veteran's February 1965 and May 1966 service entrance examinations were reported in ASA units; as such, they must be converted from ASA to ISO.  

[In the first two charts below, the thresholds are listed in ASA units.  The figures in parentheses represent ISO (ANSI) units, and are provided for data comparison purposes.] 

The Veteran's February 1965 Army Reserves enlistment examination reflected the following puretone thresholds, in decibels:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
15 (30)
15 (25)
15 (25)
--
15 (20)
LEFT
15 (30)
15 (25)
15 (25)
--
15 (20)

A May 1966 induction into active service examination reflected the following puretone thresholds, in decibels:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
5 (15)
0 (10)
5 (15)
5 (10)
LEFT
5 (20) 
5 (15)
15 (25)
35 (45)
35 (40)

While some of the thresholds in the right ear are elevated under Hensley, particularly during the February 1965 reserve enlistment examination, the Court has explained that if the degree of hearing loss noted on entrance medical examinations do not meet VA's definition of a disability for hearing loss under 38 C.F.R. § 3.385 , then the presumption of soundness applies. McKinney v. McDonald, No28 Vet. App. 15, 28 (2016).  Accordingly, the Veteran's hearing in the right ear should be considered normal on entrance.  

The left ear, however, meets 38 C.F.R. § 3.385 as the thresholds in the 3000 and 4000 hertz frequencies are 40 decibels or greater.  Thus, the Veteran had a hearing loss disability noted at entrance.

In this regard, generally, a Veteran is presumed in sound condition except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service.  38 U.S.C.A. § 1111 (West 2014); Horn v. Shinseki, 25 Vet. App. 231, 235 (2012); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  In Smith v. Shinseki, 24 Vet. App. 40, 45 (2010), it was clarified that the presumption applies when a Veteran has been "examined, accepted, and enrolled for service," and where that examination revealed no "defects, infirmities, or disorders."  38 U.S.C. § 1111. 

If a pre-existing disorder is noted upon entry into service, service connection may be granted based on aggravation during service of that disorder. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  A pre-existing injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153; 38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 38 U.S.C. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service. 38 C.F.R. § 3.306(b); see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Temporary or intermittent flare-ups of symptoms of a pre-existing condition alone are not sufficient to be considered "aggravation in service"; rather, aggravation requires a worsening of the underlying condition as a whole. Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Veteran's August 1968 separation examination reflected the following puretone thresholds in ISO units, in decibels:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
--
10
LEFT
10
5
5
--
10

Left Ear

As noted above, the Veteran had preexisting hearing loss of the left ear that was noted on his entrance examination.  Thus the question is whether the condition was aggravated during service.  The August 1968 separation examination, however, demonstrated improvement and accordingly it does not appear the condition was aggravated by service.  

The Board acknowledges that the VA examiners do not appear to have converted the Veteran's entrance audiometry scores from ASA to ISO and accordingly did not specifically answer the question as to whether the left ear was aggravated by service.  The Board notes, however, that conversion of these scores only leads to a more dramatic improvement in the Veteran's audiometry scores at separation as compared with his entrance scores.  Given that a hearing loss notation on entrance into service, as opposed to separation from service, does not provide a basis for granting service connection, and given that the VA examiner's opinion is based on threshold shifts that would not change direction if the entrance audiometry findings had been converted, the Board finds it is not necessary to remand this claim for a new opinion.

Right Ear 

Concerning the right ear, the Veteran had a hearing loss disability but his right ear did not demonstrate the criteria of 38 C.F.R. § 3.385 to be considered a hearing loss disability at the time the Veteran separated from service.  See also Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (explaining that the threshold for normal hearing is from zero to 20 decibels).  In fact, the examination reports show an improvement in the Veteran's hearing during his period of active service.

There is also no medical evidence showing symptoms or a diagnosis of sensorineural hearing loss within one year from service separation in August 1968 to establish presumptive service connection.  See 38 C.F.R. §§ 3.307, 3.309(a).  Rather, the earliest relevant treatment records are from February 2005.  Moreover, in a March 2009 application for social security disability, the Veteran indicated that he had worn hearing aids for three years.  Therefore, service connection for hearing loss on a presumptive basis under 38 C.F.R. § 3.303(a) is not warranted. 

The Board has also considered the provisions of 38 C.F.R. § 3.303(b).  While the Veteran has provided competent and credible testimony as to continuous decreased hearing, the record does not support his assertions regarding the etiology of the hearing loss.  The weight of the evidence shows that there were no chronic symptoms of hearing loss during service or continuous symptoms of hearing loss since service.  The August 1968 service separation examination shows that the Veteran did not have any hearing loss for VA purposes upon separation from active service.  The STRs do not document hearing loss symptoms or complaints, and the Veteran did not report having any ear trouble or hearing loss in his separation examination.  In fact, on his August 1968 report of medical history, the Veteran denied any history of  hearing loss, running ears, or ear trouble.  Furthermore, approximately 36 years passed between the Veteran's discharge from service and the February 2005 treatment records showing hearing loss.  This lengthy period of time without diagnosis or treatment weighs against the finding that the bilateral hearing loss has existed since service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The weight of the competent and credible evidence does not establish chronic and continuous symptoms of hearing loss in service or continuously after service.  Thus, service connection for bilateral hearing loss on a presumptive basis under 38 C.F.R. § 3.303(b) is not warranted. 

The Board also finds that the weight of the competent and credible evidence establishes that the current hearing loss is not medically related to active service.  VA audiometric examination reports from June 2006 and March 2012 indicate that the examining audiologists opined that it was less likely as not that the bilateral hearing loss was attributable to the Veteran's military noise exposure.  The June 2006 examiner's rationale was that the Veteran's hearing was within normal limits upon separation from service.  The March 2012 examiner also noted that the Veteran showed normal hearing acuity in both ears at all test frequencies in the 1968 service separation examination.  She also specifically pointed out that the Veteran reported working in coal mines for 36 years after discharge from service.  

The Board finds that the VA examiners' opinions to be competent and credible, and as such, entitled to significant probative weight.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  The opinions were rendered after reviewing the Veteran's claims file, which included STRs; soliciting a medical history from the Veteran; and conducting a physical examination of the Veteran.  See Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the examiner's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  The VA examiners provided the facts and rationale on which they based their opinions.  The probative value of the VA opinions are further bolstered by their consistency with the evidence in the claims file.  The opinions are therefore probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Veteran and the Appellant have made a general assertion that the Veteran's hearing loss is related to noise exposure in service.  The Board, however, cannot rely on their general assertions as to medical nexus to service because although they are competent to report decreased hearing, they are not shown to possess the type of medical expertise that would be necessary to opine regarding the etiology of hearing loss.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Moreover, there is no medical opinion to contradict the conclusions of the VA examiners.  As such, there is no competent medical evidence to establish a nexus between the current bilateral hearing loss and any documented event or incident of service. 

There can be no doubt that the Veteran rendered honorable and faithful service for which the Board is grateful, and the Appellant is sincere in her belief that his hearing loss is related to the noise he heard in service.  While the Board has carefully reviewed the record in depth, it has been unable to identify a basis upon which service connection may be granted for hearing loss.  The Board has weighed the evidence of record, and finds that the preponderance of the evidence is against a finding that the bilateral sensorineural hearing loss is related to service.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  

V.  Tinnitus

The Veteran contended that combat noise exposure in Vietnam during active service caused his tinnitus.  See the March 2008 VA Form 9.

It is unclear whether the Veteran had tinnitus prior to his death in 2013.  In the June 2006 VA audiological examination, he reported having tinnitus, which he described as a high-pitched ringing sound that was greater in the left ear.  However, in the March 2012 VA audiological examination, the Veteran denied having recurrent tinnitus.  

Even assuming that the Veteran was experiencing tinnitus, the preponderance of the evidence is against his claim for service connection.  Although there is competent evidence of in-service noise to establish an in-service injury of acoustic trauma, 
the Veteran's statements regarding the onset of tinnitus in active service lack the credibility necessary to afford them significant probative value, as his statements have been inconsistent.  See Caluza v. Brown, 7 Vet. App. 498, 510-11 (1995) (noting that credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements).  STRs do not document any complaints, symptoms, or findings of tinnitus, including the August 1968 report of medical history and examination upon separation from service.  Although he asserted in March 2008 that the tinnitus was due to noise exposure in Vietnam, he stated in the June 2006 VA examination that he was unable to state when the tinnitus began.

As such, the Veteran's lay assertions alone are not sufficient to establish tinnitus in service and since service.  The Board finds that the medical evidence generated at the time of the Veteran's period of active service, including the Veteran's statements and responses on medical questionnaires, to be highly probative.  These records were created contemporaneously with the Veteran's period of service and contain information that is inherently more reliable than that recorded at a later time.  The STRs indicate that the Veteran specifically denied having ear trouble.  The August 1968 service separation examination report shows that the Veteran denied having any ear trouble, and his hearing test was within normal limits.  The Board finds that the service medical evidence, the Veteran's own statements generated at the time of service, and the lack of complaints, treatment, or diagnosis of tinnitus in the medical evidence of record for more than 36 years after service outweigh the Veteran's own lay statements that he made in connection with his claim for service connection for tinnitus. 

There is also competent and credible medical evidence that any tinnitus was not related to service.  The examiner who conducted the June 2006 VA audiometric examination opined that the tinnitus was less likely than not a result of military noise exposure because the Veteran could not relate his tinnitus to anything and did not know when it really began.  Furthermore, the Appellant has not produced a medical opinion to contradict the conclusions of the VA examiner.  As such, there is no competent medical evidence that relates the current tinnitus to military service. 

In light of the above, the Board finds that the preponderance of the evidence is against a finding that any tinnitus diagnosis is related to service.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  









ORDER

Service connection for a right eye disorder is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


